
	

115 S86 IS: Veterans Choice Continuation Act
U.S. Senate
2017-01-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 86
		IN THE SENATE OF THE UNITED STATES
		
			January 10, 2017
			Mr. McCain (for himself and Mr. Flake) introduced the following bill; which was read twice and referred to the Committee on Veterans' Affairs
		
		A BILL
		To amend the Veterans Access, Choice, and Accountability Act of 2014 to modify the termination date
			 for the Veterans Choice Program. 
	
	
 1.Short titleThis Act may be cited as the Veterans Choice Continuation Act. 2.Modification of termination date for Veterans Choice ProgramSection 101(p)(2) of the Veterans Access, Choice, and Accountability Act of 2014 (Public Law 113–146; 38 U.S.C. 1701 note) is amended by striking , or the date that is 3 years after the date of the enactment of this Act, whichever occurs first.
		
